In an action to recover damages for personal injuries suffered by plaintiff wife, and by her husband for expenses and loss of services, an order was made directing that the defendant be examined through an employee. Order reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 .costs, without prejudice to plaintiffs moving to examine the superintendent as a witness, if they be so advised. An individual defendant may not be examined as an adverse party through his employee. (Rothstein v. De Simone, 267 App. Div. 771; Cole v. 1400 Broadway Corp., 267 App. Div. 93; Roberts v. Hayden, 213 App. Div. 1.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.